Citation Nr: 0908544	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  01-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in North Little Rock, Arkansas.  The issue before the 
Board today was previously remanded in December 2004 and May 
2006 for further evidentiary and procedural development.  As 
discussed below, the Board may proceed with a decision at 
this time despite a lack of substantial compliance with its 
most recent remand.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board denied the Veteran's claim for service connection 
for a foot disorder, to include calluses of the feet, as well 
as a claim for an increased rating for hemorrhoids in a May 
2006 decision.  There is no indication that the Veteran 
appealed this decision to the U.S. Court of Appeals for 
Veterans Claims.  In October 2006, the Veteran submitted a 
written statement indicating disagreement with the Board's 
decision.  Under the circumstances, the Board concludes that 
the Veteran's correspondence should be liberally construed as 
a request to reopen his previously denied claim for service 
connection for a foot disorder and a claim for an increased 
rating for hemorrhoids.  These issues are no longer on appeal 
before the Board; therefore, the proper course of action is 
to REFER them to the RO for development and consideration.  


FINDINGS OF FACT

1.  VA properly notified the Veteran of a June 1997 Board 
decision that denied a claim of entitlement to service 
connection for tinnitus, as well as his appellate rights; 
however, the Veteran did not perfect an appeal of this rating 
decision.

2.  Evidence associated with the claims file after the last 
final denial in June 1997 is new, and when considered with 
the previous evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the Veteran's previously disallowed claim.

3.  The competent and credible evidence fails to demonstrate 
that the Veteran's currently manifested tinnitus is related 
to his military service, including any in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  The June 1997 Board decision is final.  38 U.S.C.A. §§ 
7103 and 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for tinnitus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Due Process Considerations

The Board remanded this appeal in May 2006 for the purpose of 
providing the Veteran with a new notice letter which complied 
with the U.S. Court of Appeal for Veterans Court's (Court) 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board noted that the Veteran's appeal was subject to the laws 
and regulations in effect prior to August 29, 2001, as it 
pertains to requests to reopen previously denied claims.  

In December 2007, the Appeals Management Center sent the 
Veteran a letter which purported to comply with the Board's 
May 2006 remand directives.  However, upon closer inspection, 
the Board observes that the December 2007 letter did not 
provide the Veteran with the appropriate legal standard for 
'new and material' evidence, nor did it fully explain what 
evidence the Veteran must submit in order to successfully 
reopen his previously disallowed claim.  See Kent, supra.  It 
did, however, provide sufficient notice as to the Veteran's 
underlying claim for service connection (as discussed in more 
detail below).  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

Where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  However, the Board also has an interest in 
avoiding remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
the present case, the Board is reopening the Veteran's claim 
of entitlement to service connection for tinnitus, thereby 
representing a full grant of this portion of the appeal.  
Thus, it is difficult to see how remanding this appeal to 
provide appropriate notice as to how the Veteran may 
successfully reopen his claim would benefit him.

Under the circumstances, the Board therefore finds that there 
is no prejudice to the Veteran in proceeding with a decision 
as to the issue of whether new and material evidence has been 
submitted that is sufficient to reopen a previously 
disallowed claim of entitlement to service connection for 
tinnitus.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board regrets the error, but as it has no 
negative effect on the outcome of the Veteran's claim, a 
remand is not necessary to comply with the Court's holding in 
Stegall.  Rather, a remand would only further delay this 
decade-long appeal with no benefit flowing to the Veteran.  

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A December 2007 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

As discussed above, the Veteran was not provided appropriate 
notice in accordance with Kent.  However, the Board is 
reopening the Veteran's claim for service connection for 
tinnitus.  Thus, there is no prejudice to his appeal.  See 
Mayfield, 19 Vet. App. 103 (2005).  However, since the Board 
is considering the Veteran's claim on its merits, a 
discussion of whether VCAA notice was provided regarding his 
underlying claim is necessary.  

After careful review of the record, the Board finds that a 
December 2007 letter satisfied the duty to notify provisions 
with respect to the Veteran's underlying claim for service 
connection for tinnitus.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate this 
claim.  It also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the December 2007 
letter informed the Veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date should service connection be awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  
 
The December 2007 letter was sent to the Veteran after the 
January 2001 rating decision.  However, to the extent that 
the notice was not given prior to the initial adjudication of 
the claim in accordance with Pelegrini II, the Board finds 
that any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided to the Veteran in December 2007 fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and a December 2008 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of his claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
The Veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  Records associated with a Social Security 
disability claim were also obtained.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  Finally, the 
Veteran was afforded a VA examination in May 2003 for the 
specific purpose of obtaining an etiological opinion with 
respect to his tinnitus.

The opinion provided in the May 2003 VA examination report 
was made without the benefit of reviewing the Veteran's 
claims file.  In many instances, the Court has held that a 
failure to review the claims file renders a VA examination 
inadequate for rating purposes.  See, e.g., Proscelle v. 
Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner 
should have the Veteran's full claims file available for 
review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-
04 (1997) (review of claims file not required where it would 
not change the objective and dispositive findings made during 
a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 
(2008).  However, the Court recently held in Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 301 (2008), that when VA 
undertakes to provide a medical examination or obtain a 
medical opinion, the relevant inquiry is whether "the 
examiner providing the report or opinion is fully cognizant 
of the claimant's past medical history."  

In the present case, the May 2003 VA examination report 
contains a history of the onset, nature, and course of the 
Veteran's tinnitus during and since service.  The history, as 
provided by the Veteran, mimics that as contained in the 
claims file.  Moreover, the Board observes that the claims 
file contains no contemporaneous evidence, medical or lay, of 
tinnitus during service or post-service prior to the 
Veteran's claim for compensation.  Thus, the Board is of the 
opinion that the May 2003 VA examiner was apprised of the 
relevant medical history of the Veteran as it pertains to his 
current claim, and that the etiological opinion provided in 
the report was based on an accurate account of the evidence 
in the claims file.  As such, the Board finds the May 2003 VA 
examination adequate for rating purposes, and a remand for a 
new examination unnecessary.  Id.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

II. New and Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, a Veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  In the 
present case, the Veteran's request to reopen his previously 
disallowed claim was received prior to August 29, 2001.  
Thus, the applicable standard for 'new and material' evidence 
is that outlined in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Specifically, 'new and material evidence' is that 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.  See 
also 38 C.F.R. § 3.156(a) (2001).  

Regarding whether any newly received evidence is material, a 
Veteran does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

At the time of the prior final denial in this matter, as 
issued in a June 1997 Board decision, the evidence under 
consideration consisted of the Veteran's service treatment, 
VA treatment records dated from January 1985 to June 1994, 
June 1994 VA examination reports, and various lay statements 
by the Veteran.  The Board indicated in its June 1997 
decision that it was denying the Veteran's claim for service 
connection because the competent evidence of record failed to 
demonstrate the tinnitus manifested during service or that 
any current tinnitus was otherwise related to service.  In 
this regard, despite lay assertions by the Veteran that he 
had experienced tinnitus since a 1977 grenade explosion 
during service, there was no contemporaneous and/or competent 
medical evidence to support such assertions.  

The Veteran was notified of the June 1997 Board decision and 
did not timely appeal it; thus, it became final.  38 U.S.C.A. 
§§ 7103 and 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  
Following this denial, the Veteran submitted a request to 
reopen his previously disallowed claim.  In January 2001, the 
RO denied his request on the basis that no new and material 
evidence had been submitted.  The Veteran timely appealed 
that decision and the issue is now before the Board for 
appellate review.  

Following the Board's denial in June 1997, additional 
evidence was associated with the claims file, including more 
statements from the Veteran, additional VA treatment records, 
a May 2003 VA examination report, various private treatment 
records, and records associated with a disability claim with 
the Social Security Administration.  Many of these records 
are not pertinent to the present appeal, and of those that 
are, most contain duplicative information.  However, relevant 
to the Veteran's request to reopen his previously disallowed 
claim is a May 2003 VA examination report.  

Such evidence, the Board concludes, constitutes new and 
material evidence which must be reviewed in order to fairly 
determine the Veteran's claim.  See Hodge, supra.  In this 
regard, the May 2003 VA examination contains an etiological 
opinion which discusses the relationship of the Veteran's 
current tinnitus to his in-service acoustic trauma.  It is 
therefore so significant that it must be considered in order 
to fairly decide the merits of the claim.  The Veteran's 
claim of entitlement to service connection for tinnitus is 
reopened.  38 C.F.R. § 3.156(a) (2001).  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Veteran asserts that he is entitled to service connection 
for tinnitus as such disability had its onset during active 
duty and is the result of exposure to noise during service.  
Specifically, the Veteran contends that tinnitus first 
manifested following an incident in which a grenade exploded 
extremely close to the Veteran; it has persisted ever since.  
See, e.g., February 1995 RO Hearing Transcript, pp. 6, 15.  

Initially, the Board observes that the Veteran's service 
treatment records reflect that he was evaluated for 
complaints of headaches following an artillery simulation 
with grenades.  See Service Treatment Record dated September 
23, 1977.  The treatment record indicates that the Veteran 
was hit by bits of material from the grenade, thereby 
suggesting that he was relatively close to the explosion.  In 
light of these contemporaneous service records, the Board 
finds the Veteran's history of in-service acoustic trauma to 
be credible.  See also 38 U.S.C.A. § 1154(a) (West 2002) (in 
a case where a Veteran is seeking service connection for any 
disability, due consideration must be given to the places, 
types, and circumstances of the Veteran's service).  

However, injury during service does not, by itself, warrant 
service connection.  Rather, there must be competent evidence 
that a Veteran has a current disability that was incurred in 
service.  38 C.F.R. § 3.303.  In the present case, the 
Veteran's service treatment records, including his October 
1977 separation examination, are negative for any reference 
to complaints of tinnitus.  At the time of the September 1997 
explosion, the only complaints noted by the Veteran were 
headaches.  The first documented evidence of a diagnosis of 
tinnitus is a June 1994 VA examination report.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that 
ringing in the ears is capable of lay observation).  Thus, 
the critical question in the present case turns upon whether 
the Veteran's currently manifested tinnitus is etiologically 
related to his active duty service.  This may be shown either 
through continuity of symptomatology since service or through 
competent evidence of a nexus between his current complaints 
and service.  38 C.F.R. § 3.303.

According to the Veteran's lay statements throughout this 
appeal, tinnitus began in 1977 and has continued ever since.  
The Court has determined that, particularly with respect to 
claims for tinnitus, a Veteran is competent to present 
evidence of ringing in his ears and continuity of 
symptomatology.  See Charles, 16 Vet. App. at 374-75. 
 Therefore, the Veteran's statements that ringing in his ears 
began during service and has continued ever since is 
competent evidence tending to show chronicity and continuity.  
The Veteran's statements, however, remain subject to a Board 
analysis of credibility.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-
193 (1992).  For the reasons discussed below, the Board finds 
the Veteran's assertions regarding chronicity and continuity 
of symptomatology of tinnitus since his service are not 
credible.  

Initially, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b). 
 Specifically, there is no contemporaneous medical evidence 
of record prior to his November 1993 claim for compensation 
which reflects in-service and post-service complaints of 
tinnitus.  Such evidence tends to weigh against the 
credibility of the Veteran.  However, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit), in 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), held that 
lay evidence cannot be deemed not credible "merely because 
it is unaccompanied by contemporaneous medical evidence."  
As such, the Board must cite additional reasons for 
concluding that the Veteran's statements regarding the onset 
and chronicity of his tinnitus lack credibility.  

Perhaps most notable is the fact that the record contains 
conflicting statements made by the Veteran regarding the 
onset and history of his current tinnitus.  In this regard, 
the Veteran has asserted throughout this appeal that he has 
experienced tinnitus ever since service.  However, the 
Veteran was examined by VA in January 1985 and expressly 
denied any complaints of tinnitus.  See VA Physical 
Examination Record dated January 13, 1985.  Additionally, the 
Veteran has presented conflicting lay statements regarding 
the nature of his tinnitus.  For example, the Veteran 
reported constant bilateral tinnitus since 1977 at a 
September 2000 VA examination.  Conversely, at a May 2003 VA 
examination, he reported intermittent bilateral tinnitus 
occurring approximately once per month since 1977.  Finally, 
the Veteran filed a claim for VA compensation in February 
1978, shortly after his separation from service; yet, there 
is no mention of any tinnitus or hearing problems.  

In addition to the above inconsistencies in the record, the 
Board notes, as discussed herein, neither the Veteran's 
October 1977 service separation examination report, nor any 
post-service evidence, shows any indication of a diagnosis of 
tinnitus until 1994, which is more than fifteen years after 
the Veteran's active duty service.  This gap in the 
evidentiary record preponderates strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  

Moreover, with regard to the decade-plus long evidentiary gap 
in this case between the Veteran's military service and the 
earliest documented evidence of tinnitus, the Board observes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the Veteran had an injury 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing complaints, symptoms, or findings of tinnitus for 
decades after the period of active duty is itself evidence 
which tends to show that tinnitus did not have its onset in 
service or for many years thereafter.  See also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability). 

The Board is sympathetic to the Veteran's own lay assertions 
that he has had tinnitus since service.  However, with 
consideration of the multiple inconsistent statements and the 
fifteen-plus long evidentiary gap with no claim for 
compensation for this disorder (despite other claims for 
disability compensation), the Board can find no plausible 
reason to afford any probative value to his contentions that 
he has had constant tinnitus since his active duty service.  
As such, service connection cannot be granted on the basis of 
chronicity and continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  

With no competent evidence of tinnitus during service, the 
Board must therefore consider whether there is competent 
evidence that his currently manifested disability is related 
to service, including acoustic trauma.  The Veteran is not 
competent to provide evidence regarding the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board is forced to rely on the competent 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board is not free to substitute its 
own judgment for that of an expert).

With regard to any evidence of a relationship between the 
Veteran's current tinnitus and military acoustic trauma, the 
record contains a May 2003 VA examination report.  The 
examiner noted the Veteran's in-service noise exposure from a 
grenade explosion and weapons, as well as a lack of any 
significant post-service occupational noise exposure.  The 
Veteran also reported some post-service recreational noise 
exposure from fireworks and occasional weapons fire.  In 
addition, the examiner described the Veteran's reported 
history of tinnitus.  In this regard, the Veteran described 
bilateral intermittent tinnitus since 1977 which occurred 
approximately once per month, usually after the Veteran was 
exposed to loud noise.  Following the interview with the 
Veteran, and an examination, the May 2003 VA examiner opined 
that it is not at least as likely as not that the Veteran's 
current tinnitus is related to his active military service, 
including in-service acoustic trauma.  The examiner explained 
that although the Veteran describes a history of tinnitus 
since service, such tinnitus typically only occurs after 
exposure to loud noise.  As such, it is not likely related to 
his in-service acoustic trauma.  

As discussed above, the May 2003 VA examiner did not have the 
benefit of reviewing the Veteran's claims file in conjunction 
with the interview and examination.  However, the history 
reported by the Veteran, and thus the evidence relied upon by 
the examiner in providing an opinion, is reflective of the 
evidence contained in the record.  As such, the Board is of 
the opinion that the May 2003 VA examination report should be 
afforded significant probative value, including the opinion 
contained therein as to the issue of whether the Veteran's 
tinnitus is related to military noise exposure.  See Nieves-
Rodriguez, supra.  See also Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  

In the absence of any other competent medical evidence 
regarding the etiology of the Veteran's tinnitus, the 
preponderance of the competent medical evidence is against 
finding a relationship between the Veteran's currently 
diagnosed tinnitus and any military acoustic trauma.  
Although the Veteran has presented competent evidence of 
chronicity and continuity of symptomatology since service, 
the Board finds conflicting statements of record and 
contemporaneous evidence from the Veteran's military service 
which reveal no tinnitus on separation to be far more 
persuasive than the Veteran's own recent assertions to the 
effect that he had tinnitus in service.  See Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by a 
Veteran).  Such records are more reliable, in the Board's 
view, than the Veteran's unsupported assertion of events now 
four decades past.  

In sum, the competent and credible evidence of record, 
particularly the Veteran's service treatment records and the 
May 2003 VA medical opinion preponderates against a finding 
that the Veteran has tinnitus related to service or any 
incident thereof, and accordingly service connection for this 
disability must be denied.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. § 3.303.  




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for tinnitus is reopened, 
and to this extent the appeal is granted.  

Entitlement to service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


